On Rehearing.
With four members of the court only participating, two opinions reaching opposite conclusions each adhered to by two members of the court were handed down on December 31, 1938. SaltLake City v. Kusse, 97 Utah 97, 85 P.2d 802. In consequence, no prevailing decision of the court was rendered and, therefore, the case was set for reargument.
The court as now constituted having considered the cause, concludes by majority concurrence that the opinion handed down by the writer in the former case should stand as the opinion of the court in this cause. *Page 123 
The judgment of the District Court is therefore affirmed.
McDONOUGH and PRATT, JJ., concur.